DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 16-20 are rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
Regarding claim 16, the claim calls for a “machine-readable storage medium.”  The specification regards the “machine-readable storage medium” as the following: “Computer-readable storage media can include, but are not limited to, random access memory (RAM), read only memory (ROM), electrically erasable programmable read only memory (EEPROM), flash memory or other memory technology, compact disk read only memory (CD-ROM), digital versatile disk (DVD), Blu-ray disc (BD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, solid state drives or other solid state storage devices, or other tangible and/or non-transitory media which can be used to store desired information. In this regard, the terms “tangible” or “non-transitory” herein as applied to storage, memory or computer-readable media, are to be understood to exclude only propagating transitory signals per se as modifiers and do not relinquish rights to all standard storage, memory or computer-readable media that are not only propagating transitory signals per se” [Applicant’s Specification ¶ 0109; Examiner’s emphasis added].  Here, Applicant’s specification, while providing examples of “non-transitory” 
Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).
Therefore, claim(s) *** is/are directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Examiner’s comment:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim term (Kappos memo dated January 26, 2010 available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the joint channel matrix" in ln. 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2019/0379561) [“Zhang”] in view of Forenza et al. (US 2014/0269492) [“Forenza”].
Regarding claim 1, Zhang teaches a method comprising: 
[Zhang ¶ 0152: UE having processor 1040], first data traffic comprising first demodulation reference signal data from a first transmit and receive point device [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS];
receiving, by the user equipment device, second data traffic comprising second demodulation reference signal data from a second transmit and receive point device [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b];
determining, by the user equipment device, joint estimate of a channel state based on the first demodulation reference signal data and the second demodulation reference signal data [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS and where receiving the joint transmission of the second portion of the resource elements may be based on the combined channel estimate].
However, Zhang does not explicitly disclose a joint channel estimate is used to obtain channel state information; reporting, by the user equipment device, the joint estimated channel state information to the first transmit and receive point device; and reporting, by the user equipment device, the joint channel state information to the second transmit and receive point device.
[Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"]; 
reporting, by the user equipment device, the joint estimated channel state information to the first transmit and receive point device; and reporting, by the user equipment device, the joint channel state information to the second transmit and receive point device [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS); ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e., joint estimation for on more than one BTSs)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of utilizing DM-RS for joint CSI estimation as taught by Forenza.  The motivation to do so would be to improve spectral efficiency [Forenza ¶ 0041].
Regarding claim 6, Zhang in view of Forenza teaches the method of claim 1, further comprising 
[Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS], 
receiving, by the user equipment device, second reference signal data from the second transmit and receive point device [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b], 
receiving parameter data from the first transmit and receive point device [Zhang ¶ 0120: At 610, TRP 605-a may transmit, and UE 115-b may receive, a grant for a TB including a plurality of REs], wherein the receiving the first data traffic is based on the parameter data [Zhang ¶ 0124: UE 115-b may receive, based at least in part on the first DMRS, a transmission from the TRP 605-a of a first portion of the Res (i.e. Res are received according to TB grant)].
However, Zhang does not explicitly disclose determining, by the user equipment device, first channel state information based on the first reference signal data, reporting, by the user equipment device, the first channel state information to the first transmit and receive point device, determining, by the user equipment device, second channel state information based on the second reference signal data, reporting, by the user equipment device, the second channel state information to the second transmit and receive point device.
However, Forenza teaches determining, by the user equipment device, first channel state information based on the first reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], 
reporting, by the user equipment device, the first channel state information to the first transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)], 
determining, by the user equipment device, second channel state information based on the second reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], 
reporting, by the user equipment device, the second channel state information to the second transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, Zhang teaches a wireless communications device of a wireless network, the wireless communications device comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations [Zhang ¶ 0151, Fig. 10: UE having memory 1030 may store computer-readable, computer-executable code 1035 including instructions that, when executed, cause the processor to perform various functions described herein], the operations comprising: 
receiving downlink parameter data from a first transmit and receive point device [Zhang ¶ 0120: At 610, TRP 605-a may transmit, and UE 115-b may receive, a grant for a TB including a plurality of REs]; 
receiving first downlink data traffic, based on the downlink parameter data, from the first transmit and receive point device, wherein the first downlink data traffic comprises first demodulation reference signal data [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS; ¶ 0124: UE 115-b may receive, based at least in part on the first DMRS, a transmission from the TRP 605-a of a first portion of the Res (i.e. Res are received according to TB grant)]; 
receiving second downlink data traffic, based on the downlink parameter data, from a second transmit and receive point device, wherein the second downlink data traffic comprises second demodulation reference signal data [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b; ¶ 0124: UE 115-b may receive, based at least in part on the first DMRS, a transmission from the TRP 605-a of a first portion of the Res (i.e. Res are received according to TB grant)]; 
determining joint estimate channel state based on the first demodulation reference signal data and the second demodulation reference signal data [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS and where receiving the joint transmission of the second portion of the resource elements may be based on the combined channel estimate].
However, Zhang does not explicitly disclose a joint channel estimate is used to obtain channel state information; reporting the joint estimated downlink channel state information to the first transmit and receive point device; and reporting the joint estimated downlink channel state information to the second transmit and receive point device.
However, in a similar field of endeavor, Forenza teaches a joint channel estimate is used to obtain channel state information [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"];
reporting the joint estimated downlink channel state information to the first transmit and receive point device; and reporting the joint estimated downlink channel state information to the second transmit and receive point device [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS); ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e., joint estimation for on more than one BTSs)].
[Forenza ¶ 0041].

Claim 2, 12-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Gupta et al. (US 2019/0373630) [“Gupta”].
Regarding claim 2, Zhang in view of Forenza teaches the method of claim 1, wherein channel estimation is joint channel estimation [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS].
However, Zhang in view of Forenza does not explicitly disclose further comprising receiving, by the user equipment device, first downlink scheduling data from the first transmit and receive point device based on the reporting the estimated channel state information to the first transmit and receive point device, and receiving, by the user equipment device, second downlink scheduling data from the second transmit and receive point device based on the reporting the estimated channel state information to the second transmit and receive point device.
However, in a similar field of endeavor, Gupta teaches receiving, by the user equipment device, first downlink scheduling data from the first transmit and receive [Gupta ¶ 0080: a base station may determine that an initial resource allocation via an SPS grant needs an update based on a received CSI report 315. Accordingly, the base station may dynamically transmit a resource allocation at the beginning of the traffic window 310, in a physical downlink control channel (PDCCH) (i.e. second downlink parameter is determined and sent to UE based on received CSI) (here the updating of SPS grant based on reported CSI is an iterative process, i.e., a first SPS grant and a second SPS grant may be received by UE)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of providing updated downlink parameters to a UE based on reported CSI as taught by Gupta.  The motivation to combine these references would be to improve operational efficiency by improving reliability of SPS transmissions amidst dynamic communication environments [Gupta ¶ 0027].
Regarding claim 12, Zhang in view of Forenza teaches the wireless communications device of claim 8, wherein the downlink parameter data is first downlink parameter data [Zhang ¶ 0120: At 610, TRP 605-a may transmit, and UE 115-b may receive, a grant for a TB including a plurality of REs]; and channel estimation is joint [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS].
However, Zhang in view of Forenza does not explicitly disclose wherein the operations further comprise, receiving second downlink parameter data, based on the estimated downlink channel state information, from the first transmit and receive point device.
However, in a similar field of endeavor, Gupta teaches wherein the operations further comprise, receiving second downlink parameter data, based on the estimated downlink channel state information, from the first transmit and receive point device [Gupta ¶ 0080: a base station may determine that an initial resource allocation via an SPS grant (i.e. first parameter) needs an update based on a received CSI report 315. Accordingly, the base station may dynamically transmit a resource allocation at the beginning of the traffic window 310, in a physical downlink control channel (PDCCH) (i.e. second downlink parameter is determined and sent to UE based on received CSI)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of providing updated downlink parameters to a UE based on reported CSI as taught by Gupta.  The motivation to combine these references would be to improve operational efficiency by improving reliability of SPS transmissions amidst dynamic communication environments [Gupta ¶ 0027].
Regarding claim 13, Zhang in view of Forenza in view of Gupta teaches the wireless communications device of claim 12, wherein the joint estimated downlink channel state information is first joint estimated downlink channel state information, and 
wherein the operations further comprise, receiving third downlink data traffic, based on the second downlink parameter data, from the first transmit and receive point device, wherein the third downlink data traffic comprises third demodulation reference signal data [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS; ¶ 0124: UE 115-b may receive, based at least in part on the first DMRS, a transmission from the TRP 605-a of a first portion of the Res (i.e. Res are received according to TB grant)], 
receiving fourth downlink data traffic, based on the second downlink parameter data, from the second transmit and receive point device, wherein the fourth downlink data traffic comprises fourth demodulation reference signal data [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b; ¶ 0124: UE 115-b may receive, based at least in part on the first DMRS, a transmission from the TRP 605-a of a first portion of the Res (i.e. Res are received according to TB grant)].
determining second joint estimate of downlink channel based on the third demodulation reference signal data and the fourth demodulation reference signal data [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS and where receiving the joint transmission of the second portion of the resource elements may be based on the combined channel estimate].
Here, data transmissions are received according to a resource grant for a first transmission from first TRP and second transmission from second TRP.  When taken in combination with the updating or resource grants based on periodic reporting of CSI as taught by Gupta (see ¶ 0080/rejection of claim 12 above) it would follow that such transmission could occur for a third and fourth transmission based on a received updated resource grant, i.e. second downlink parameter.
However, Zhang does not explicitly disclose a joint channel estimate is used to obtain channel state information; reporting the second joint estimated downlink channel state information to the first transmit and receive point device, and reporting the second joint estimated downlink channel state information to the second transmit and receive point device.
However, in a similar field of endeavor, Forenza teaches a joint channel estimate is used to obtain channel state information [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"];
 reporting the second joint estimated downlink channel state information to the first transmit and receive point device, and reporting the second joint estimated downlink channel state information to the second transmit and receive point device [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS); ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e., joint estimation for on more than one BTSs)].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 16, Zhang teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a first transmit and receive point device of a wireless network, facilitate performance of operations [Zhang ¶ 0151, Fig. 10: UE having memory 1030 may store computer-readable, computer-executable code 1035 including instructions that, when executed, cause the processor to perform various functions described herein], the operations comprising: 
demodulation reference signal transmitted to a user equipment from the first transmit and receive point device [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS], and 
second demodulation reference signal data transmitted to the user equipment from a second transmit and receive point device [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b].
However, Zhang does not explicitly disclose a joint channel estimate is used to obtain channel state information; receiving joint estimated downlink channel state 
However, in a similar field of endeavor, Forenza teaches a joint channel estimate is used to obtain channel state information [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"];
receiving joint estimated downlink channel state information from a user equipment, wherein the joint estimated downlink channel state information is based on channel state information reported by the user equipment based on first demodulation reference signal data transmitted to the user equipment [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of utilizing DM-RS for joint CSI estimation as taught by Forenza.  The motivation to do so would be to improve spectral efficiency [Forenza ¶ 0041].

However, in a similar field of endeavor, Gupta teaches scheduling the user equipment to receive downlink data traffic based on the joint estimated downlink channel state information [Gupta ¶ 0080: a base station may determine that an initial resource allocation via an SPS grant (i.e. downlink scheduling) needs an update based on a received CSI report 315. Accordingly, the base station may dynamically transmit a resource allocation at the beginning of the traffic window 310, in a physical downlink control channel (PDCCH) (i.e. second downlink parameter is determined and sent to UE based on received CSI)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of providing updated downlink parameters to a UE based on reported CSI as taught by Gupta.  The motivation to combine these references would be to improve operational efficiency by improving reliability of SPS transmissions amidst dynamic communication environments [Gupta ¶ 0027].
Regarding claim 19, Zhang in view of Forenza in view of Gupta teaches the machine-readable storage medium of claim 16, wherein the downlink parameter data is first downlink parameter data [Zhang ¶ 0120: At 610, TRP 605-a may transmit, and UE 115-b may receive, a grant for a TB including a plurality of REs]; wherein the downlink data traffic is first downlink data traffic; and channel estimation is joint channel [Zhang ¶ 0012: obtaining (i.e. determining) a combined channel estimate for the first TRP and the second TRP using the first DMRS and the second DMRS].
However, Zhang does not explicitly disclose wherein the operations further comprise, receiving second joint estimated downlink channel state information from the user equipment, and scheduling the user equipment to receive second downlink data traffic based on the second joint estimated downlink channel state information.
However, Gupta teaches wherein the operations further comprise, receiving second joint estimated downlink channel state information from the user equipment, and scheduling the user equipment to receive second downlink data traffic based on the second joint estimated downlink channel state information [Gupta ¶ 0080: a base station may determine that an initial resource allocation via an SPS grant (i.e. first DL data) needs an update based on a received CSI report 315. Accordingly, the base station may dynamically transmit a resource allocation at the beginning of the traffic window 310, in a physical downlink control channel (PDCCH) (i.e. second downlink data is determined and sent to UE based on received CSI)].
Here, data transmissions are received according to a resource grant for a first transmission from first TRP and second transmission from second TRP.  When taken in combination with the updating or resource grants based on periodic reporting of CSI as taught by Gupta (see ¶ 0080/rejection of claim 12 above) it would follow that such transmission could occur for a subsequent transmission based on a received updated resource grant.  The motivation to combine these references is illustrated in the rejection of claim 16 above.
Regarding claim 20, Zhang in view of Forenza in view of Gupta teaches the machine-readable storage medium of claim 16, however, Zhang does not explicitly disclose wherein the joint estimated downlink channel state information is reported based on first data traffic comprising first demodulation reference signal data transmitted to the user equipment based on reference signal-based channel state information reporting.
However, Forenza teaches wherein the joint estimated downlink channel state information is reported based on first data traffic comprising first demodulation reference signal data transmitted to the user equipment based on reference signal-based channel state information reporting [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs” and UEs send the quantized CSI or the codebook index to all “active BTSs”].
The motivation to combine these references is illustrated in the rejection of claim 16 above.
However, Zhang in view of Forenza does not explicitly disclose wherein the downlink data traffic is second downlink data traffic.
However, Gupta teaches wherein the downlink data traffic is second downlink data traffic [Gupta ¶ 0080: a base station may determine that an initial resource allocation via an SPS grant (i.e. first parameter) needs an update based on a received CSI report 315. Accordingly, the base station may dynamically transmit a resource allocation at the beginning of the traffic window 310, in a physical downlink control channel (PDCCH) (i.e. second downlink parameter is determined and sent to UE based on received CSI) (i.e. second data is sent based on received CSI feedback corresponding to a first sent data)].
The motivation to combine these references is illustrated in the rejection of claim 16 above.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Lee et al. (US 2015/0372742) [“Lee”].
Regarding claim 3, Zhang in view of Forenza teaches the method of claim 1, however, Zhang does not explicitly disclose wherein demodulation reference signals are used to determine channel state information. 
However, Forenza teaches wherein demodulation reference signals are used to determine channel state information [Forenza ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs"].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Zhang in view of Forenza does not explicitly disclose wherein the determining the joint estimated channel state information comprises using a joint channel matrix that combines the first reference signal data from the first transmit and receive point device and second reference signal data from the second transmit and receive point device.
[Lee ¶ 0023: receiving a first CSI Reference Signal (CSI-RS) corresponding to the first TP, receiving a second CSI-RS corresponding to the second TP, generating an aggregated CSI corresponding to the first and second CSI-RSs; see also ¶¶ 0071-0072: defined joint precoding matrix for joint transmission CSI estimation PJT which is a combination of precoding matrix associated with CSI-RS1 and CSI-RS2 (i.e., PJT represents a joint channel matrix)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of using a joint channel matrix to determine a combined CSI from a first and second received reference signals as taught by Lee.  The motivation to do so would be to improve CSI feedback efficiency [Lee ¶ 0022].
Regarding claim 4, Zhang in view of Forenza teaches the method of claim 1, however, does not explicitly disclose wherein the using the joint channel matrix comprises determining signal-to-interference-plus-noise data, and wherein the joint estimated channel state information comprises the signal-to-interference-plus-noise data.
However, in a similar field of endeavor, Lee teaches wherein the using the joint channel matrix [Lee ¶ 0023: generating an aggregated CSI corresponding to the first and second CSI-RSs; see also ¶¶ 0071-0072: defined joint precoding matrix for joint transmission CSI estimation PJT which is a combination of precoding matrix associated with CSI-RS1 and CSI-RS2 (i.e., PJT represents a joint channel matrix)]] comprises determining signal-to-interference-plus-noise data, and wherein the joint estimated channel state information comprises the signal-to-interference-plus-noise data [Lee ¶ 0008: CQI provides the Node B with the Signal to Interference and Noise Ratio (SINR) which the UE experiences across sub-bands or entire DL operating bandwidth (BW) (i.e., a UE would need to determine SINR before including in CSI report to eNB)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of using a joint channel matrix to determine a combined CSI containing SINR from a first and second received reference signals as taught by Lee.  The motivation to do so would be to improve CSI feedback efficiency [Lee ¶ 0022].

Claims 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Wang et al. (EP 3,703,413 A1) [“Wang”].
Regarding claim 5, Zhang in view of Forenza teaches the method of claim 1, however, Zhang does not explicitly disclose wherein joint estimated channel state information is determined.
[Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e. joint channel estimation)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Zhang in view of Forenza does not explicitly disclose wherein the determining channel state information occurs in response to receiving a communication to activate demodulation reference signal-based channel state information reporting.
However, in a similar field of endeavor, Wang teaches wherein the determining the channel state information occurs in response to receiving a communication to activate demodulation reference signal-based channel state information reporting [Wang ¶ 0068: UE determines whether received DCI is CSI trigger DCI or data scheduling DCI, based on a bit value in the certain field included in each piece of DCI; ¶ 0070: wherein the certain field can use, e.g., a DMRS sequence reporting field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of explicitly triggering CSI reporting based on a DMRS indicator in a DCI sent from an eNB as taught by Wang.  The motivation to do [Wang ¶ 0067].
Regarding claim 9, Zhang in view of Forenza teaches the wireless communications device of claim 8, however, Zhang does not explicitly disclose wherein joint estimated channel state information is determined.
However, Forenza teaches wherein joint estimated channel state information is determined [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e. joint channel estimation)].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
However, Zhang in view of Forenza does not explicitly disclose wherein the operations further comprise, receiving a communication from the first transmit and receive point device to activate demodulation reference signal-based channel state information reporting, and wherein the determining channel state information occurs in response to receiving the communication.
However, in a similar field of endeavor, Wang teaches wherein the operations further comprise, receiving a communication from the first transmit and receive point device to activate demodulation reference signal-based channel state information reporting, and wherein the determining channel state information occurs in response to receiving the communication [Wang ¶ 0068: UE determines whether received DCI is CSI trigger DCI or data scheduling DCI, based on a bit value in the certain field included in each piece of DCI; ¶ 0070: wherein the certain field can use, e.g., a DMRS sequence reporting field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of explicitly triggering CSI reporting based on a DMRS indicator in a DCI sent from an eNB as taught by Wang.  The motivation to do so would be to provide flexibility for configuring detection conditions for CSI reporting [Wang ¶ 0067].

Claim 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Manolakos et al. (US 2019/0044679) [“Manolakos”].
Regarding claim 7, Zhang in view of Forenza teaches the method of claim 1, further comprising, receiving, by the user equipment device, first reference signal data from the first transmit and receive point device [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS], 
receiving second reference signal data from the second transmit and receive point device [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b].
However, Zhang does not explicitly disclose determining first channel state information based on the first reference signal data, reporting the first channel state 
However, Forenza teaches determining first channel state information based on the first reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], 
reporting the first channel state information to the first transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)], 
determining second channel state information based on the second reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], and 
reporting the second channel state information to the second transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Zhang in view of Forenza does not explicitly disclose receiving, by the user equipment device, a communication to deactivate demodulation reference signal-
However, in a similar field of endeavor, Manolakos teaches receiving, by the user equipment device, a communication to deactivate demodulation reference signal-based channel state information reporting [Manolakos ¶ 0096: a base station may semi-statically signal (e.g., through RRC signaling) a UE a subset of possible DMRS patterns/configurations that are likely to be used for that specific UE., wherein the base station may signal a null DMRS pattern 755 (i.e. a deactivation of DM-RS is implicit as there is no DM-RS pattern to report on)], and 
in response to the receiving the communication to deactivate, receiving, by the user equipment device, reference signal data [Manolakos ¶ 0113: UE 115-b may then receive the DMRS and CSI-RS according to the DMRS pattern and CSI-RS resources].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of with the method of selecting a null DMRS pattern for simultaneous transmission of reference signals including CSI-RS as taught by Manolakos.  The motivation to do so would be to support wireless multiple-access communications system which include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices [Manolakos ¶ 0003].
Regarding claim 10, Zhang in view of Forenza teaches the wireless communications device of claim 8, however, does not explicitly disclose wherein the operations further comprise, receiving a communication to deactivate demodulation reference signal-based channel state information reporting.
However, in a similar field of endeavor, Manolakos teaches wherein the operations further comprise, receiving a communication to deactivate demodulation reference signal-based channel state information reporting [Manolakos ¶ 0096: a base station may semi-statically signal (e.g., through RRC signaling) a UE a subset of possible DMRS patterns/configurations that are likely to be used for that specific UE., wherein the base station may signal a null DMRS pattern 755 (i.e. a deactivation of DM-RS is implicit as there is no DM-RS pattern to report on)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of with the method of selecting a null DMRS pattern for simultaneous transmission of reference signals including CSI-RS as taught by Manolakos.  The motivation to do so would be to support wireless multiple-access communications system which include a number of base stations or network access nodes, each simultaneously supporting communication for multiple communication devices [Manolakos ¶ 0003].
Regarding claim 11, Zhang in view of Forenza in view of Manolakos teaches the wireless communications device of claim 10, wherein the operations further comprise, receiving, by the user equipment device, first reference signal data from the first [Zhang ¶ 0121, Fig. 6: TRP 605-a may transmit, and UE 115-b may receive, a first DMRS], 
receiving second reference signal data from the second transmit and receive point device [Zhang ¶ 0123, Fig. 6: UE 115-b may receive a second DMRS. The second DMRS may be specific to one or more of TRP 605-b or a combination of TRP 605-a and TRP 605-b].
However, Zhang does not explicitly disclose determining first channel state information based on the first reference signal data, reporting the first channel state information to the first transmit and receive point device, determining second channel state information based on the second reference signal data, and reporting the second channel state information to the second transmit and receive point device.
However, Forenza teaches determining first channel state information based on the first reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], 
reporting the first channel state information to the first transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)], 
determining second channel state information based on the second reference signal data [Forenza ¶ 0144: CSI-RS is used by every UE to estimate the CSI from the BTSs (see also ¶ 0133: UEs exploit signaling information (i.e., DM-RS or CSI-RS may be used for CSI estimation) to estimate the DL CSI from all the "active BTSs", i.e., may be first and second BTS)], and 
reporting the second channel state information to the second transmit and receive point device [Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to all “active BTSs” (i.e. a first and second BTS)].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
However, Forenza does not explicitly disclose in response to the receiving the communication to deactivate, receiving, by the user equipment device, reference signal data.
However, Manolakos teaches in response to the receiving the communication to deactivate, receiving, by the user equipment device, reference signal data [Manolakos ¶ 0113: UE 115-b may then receive the DMRS and CSI-RS according to the DMRS pattern and CSI-RS resources].
The motivation to combine these references is illustrated in the rejection of claim 10 above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Gupta in view of Wang.
Regarding claim 17, Zhang in view of Forenza in view of Gupta teaches the machine-readable storage medium of claim 16, however, Zhang does not explicitly disclose wherein joint estimated channel state information is determined.
[Forenza ¶ 0133: UEs send the quantized CSI or the codebook index to the BTSs or CTRs via the UL channel wherein UEs exploit signaling information (i.e. DM-RS) to estimate the DL CSI from all the "active BTSs" (i.e. joint channel estimation)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
However, Zhang in view of Forenza in view of Gupta does not explicitly disclose wherein the determining channel state information occurs in response to receiving a communication to activate demodulation reference signal-based channel state information reporting.
However, in a similar field of endeavor, Wang teaches wherein the determining the channel state information occurs in response to receiving a communication to activate demodulation reference signal-based channel state information reporting [Wang ¶ 0068: UE determines whether received DCI is CSI trigger DCI or data scheduling DCI, based on a bit value in the certain field included in each piece of DCI; ¶ 0070: wherein the certain field can use, e.g., a DMRS sequence reporting field].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of explicitly triggering CSI reporting based on a DMRS indicator in a DCI sent from an eNB as taught by Wang.  The motivation to do [Wang ¶ 0067].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Forenza in view of Gupta in view of Manolakos.
Regarding claim 18, Zhang in view of Forenza in view of Gupta teaches the machine-readable storage medium of claim 16, however, does not explicitly disclose wherein the operations further comprise instructing the user equipment to deactivate joint estimated downlink channel state information reporting, and using reference signal-based channel state information reporting.
However, in a similar field of endeavor, Manolakos teaches wherein the operations further comprise instructing the user equipment to deactivate joint estimated downlink channel state information reporting, and using reference signal-based channel state information reporting [Manolakos ¶ 0096: a base station may semi-statically signal (e.g., through RRC signaling) a UE a subset of possible DMRS patterns/configurations that are likely to be used for that specific UE., wherein the base station may signal a null DMRS pattern 755 (i.e. a deactivation of DM-RS is implicit as there is no DM-RS pattern to report on); see also ¶ 0028: UE uses only CSI-RS when null DMRS is indicated].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of performing joint channel estimation based on a DM-RS received from a first and second transmission point as taught by Zhang with the method of with the method of selecting a null DMRS [Manolakos ¶ 0003].

Allowable Subject Matter
Claims 14-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P COX/Primary Examiner, Art Unit 2474